DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/01/21.
Claims 1-4, 7-19 are pending and have been examined on the merits.  Claims 5-7 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/21 has been entered.  
Withdrawn Rejections
Claims 1-5, 7 and 19 rejected over Ludwig (USPGPub 2010/0310738 A1) have been withdrawn due to the amendments to claim 1.
Claims 8-10 over Ludwig (USPGPub 2010/0310738 A1) in view of Endo et al. (JP2012044907 A) as evidenced by “Mesh to Micron Conversion Chart” have been withdrawn due to the amendments to claim 1. 
Claims 8-12 over Ludwig (USPGPub 2010/0310738 A1) in further view of Hamaguchi (USPN 5,127,953) as evidenced by “Mesh to Micron Conversion Chart” have been withdrawn due to the amendments to claim 1.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-18 have been deemed allowable over the prior art.  A terminal disclaimed has also been approved in light of US Patent 10,752,871.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to recite sodium acetate trihydrate.  However, there is no recitation of the presence of sodium acetate trihydrate in the specification or in the claims as originally filed.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The Applicants have amended the independent claim (claim 1) and dependent claims (claims 2-4) to remove the upper limit of the free vinegar derived acid.  Now the independent claim recites at least 3.5% and the dependent claims recite at least 3.8% and then at least 4.5% respectively. 
The specification supports the at least 3.5% but when 3.8% and 4.5 % are disclosed they are connected to a range and not as “at least”, nor are they disclosed in the specification without an upper limit.  From the disclosure, it does not seem that the applicants envisioned an amount higher than 20%.  This especially found where the Applicants assert that the ratio of 1:8 inherently limits the upper limit to 20%.  Removing the previously recited ranges/upper limits invokes the 112 4th rejection because the new open language is broadening the claim to include percentage amounts that are outside of the amount (20%) limited by the recited 1:8 ratio and by the specification.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (USPGPub 2010/0310738 A1) in view of Annis (US 2004/0109897).
Regarding Claims 1-3 and 7: Ludwig teaches a dry vinegar powder that is prepared by the following steps: treating vinegar with a basic neutralizing agent such as sodium carbonate to partially neutralize the vinegar; evaporating water from and drying the neutralized vinegar product to produce an acetate such as sodium acetate; and adding vinegar to the acetate to produce a vinegar-acetate dry powder ([0053]; [0056]; [0058]-[0062]; claims 9-10). Given that Ludwig teaches that the only ingredients used to form the vinegar powder are a dried neutralized vinegar in the form of an acetate and liquid vinegar which is added to the acetate, the resultant vinegar-acetate dry powder would have been expected to comprise free vinegar derived acid and neutralized vinegar derived acid in an amount of 80-100% of the dry matter. This is because the neutralized vinegar and the liquid vinegar are the main components of the dry vinegar powder. 
Regarding the limitations that more than 90% of the free vinegar derived acid and neutralized vinegar derived acid is acetic acid in free and neutralized form as recited in claim 1 and the content of free vinegar derived acid within the ranges as recited in claims 1-3, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Given that Ludwig teaches adding an amount of (liquid) vinegar to a partially neutralized vinegar, which has been neutralized with a basic neutralizing agent, it would have been obvious to optimize the amount of acetic acid in free and neutralized form and the amount of free vinegar derived acid through routine experimentation by adjusting the amounts of neutralizing agent and liquid vinegar in order to obtain a desirable vinegar-acetate dry powder. 
In re Stevens, 101 USPQ 284 (CCPA 1954). Furthermore, because Ludwig teaches using the dry vinegar powder as a food additive ([0055]-[0058] and [0065]), which can be combined with other ingredients, it would have been obvious to manufacture the powder to be free-flowing. 
Ludwig does not disclose the presence of sodium acetate trihydrate.
Annis discloses sodium acetate trihydrate as an anticaking agent [Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the product of Ludwig to include sodium acetate trihydrate as in Annis in order to aid in the flow of the vinegar powder while keeping the powder composed of vinegar based components.
Regarding claim 4, Ludwig teaches the vinegar powder as recited above with respect to claim 1. Given that Ludwig teaches adding an amount of (liquid) vinegar to a partially neutralized vinegar, which has been neutralized with a basic neutralizing agent, it would have been obvious to optimize the total amount of neutralized vinegar derived acid through routine experimentation by adjusting the amounts of neutralizing agent and liquid vinegar in order to obtain a desirable vinegar-acetate dry powder. 
Regarding claim 5, Ludwig teaches the vinegar powder as recited above with respect to claim 1. As previously disclosed, the vinegar powder can be produced from vinegar that has been neutralized with a basic neutralizing agent such as sodium carbonate or sodium bicarbonate in order +. 
Regarding claim 19, Ludwig teaches the vinegar powder as recited above with respect to claim 1, which is used as a vinegar-derived food additive [0058]. For instance, Ludwig teaches a method of processing meat by contacting the meat with a mixture of brine solution and the vinegar-derived food additive (powder) (abstract; [0065]; claim 1). 
Ludwig is not necessarily limited by the product of claim 1, as claim 19 is an independent claim claiming a method of producing a foodstuff or beverage, Ludwig’s disclosure of a powdered vinegar is renders the claim obvious.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (USPGPub 2010/0310738 A1) in view of Annis (US 2004/0109897) as applied to claim 1, and in further view of Endo et al. (JP2012044907 A) as evidenced by “Mesh to Micron Conversion Chart”. 
Regarding claims 8-10, Ludwig as modified teaches a powdered vinegar as recited above with respect to claim 1. However, Ludwig fails to teach a powdered vinegar, wherein the vinegar derived particles have a volume weighted average diameter of 50-600 microns, 100-500 microns, or 150-350 microns as recited in claims 8, 9, and 10 respectively. 
Endo et al. teach a method of producing a vinegar powder wherein after the powder is dried, pulverization in the form of milling is carried out to form a powder shape in the size of 80 mesh (abstract, [0012]). 
Furthermore, the “Mesh to Micron Conversion Chart” shows that 80 mesh corresponds to 177 microns. 
. 
Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (USPGPub 2010/0310738 A1) in view of Annis (US 2004/0109897) as applied to claim 1 and in further view of Hamaguchi (USPN 5,127,953) as evidenced by “Mesh to Micron Conversion Chart”. 
Regarding claims 8-12, Ludwig teaches powdered vinegar as recited above with respect to claim 1. However, Ludwig fails to teach a powdered vinegar, wherein the vinegar-derived particles have a volume weighted average diameter of 50-600 microns, 100-500 microns, or 150-350 microns as recited in claims 8, 9, and 10, respectively. Ludwig also fails to teach wherein the powdered vinegar has a bulk density in the range of 300-600 kg/m3 or 350-450 kg/m3 as recited in claims 11 and 12. 
Hamaguchi teaches a powdery fat or oil composition that comprises a base material capable of occlusion or absorption of the fat or oil (abstract; claim 1). According to Hamaguchi, a suitable base material is a food composition such as powdered vinegar, wherein the packed bulk density of said base material is not higher than 0.8 g/ml (800 kg/m3) and wherein the particle size of the base material powder is preferably 50 mesh pass or less (column 4, lines 39-41 and 58-61; column 5, lines 1, 13-20, and 34-39; claim 1). 
Furthermore, the “Mesh to Micron Conversion Chart” shows that 50 mesh corresponds to 297 microns. 
3 are suitable food additives that are capable of being combined with other ingredients. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Response to Arguments
Claims 1-5, 7 and 19 rejected over Ludwig (USPGPub 2010/0310738 A1) have been withdrawn due to the amendments to claim 1.
Claims 8-10 over Ludwig (USPGPub 2010/0310738 A1) in view of Endo et al. (JP2012044907 A) as evidenced by “Mesh to Micron Conversion Chart” have been withdrawn due to the amendments to claim 1. 
Claims 8-12 over Ludwig (USPGPub 2010/0310738 A1) in further view of Hamaguchi (USPN 5,127,953) as evidenced by “Mesh to Micron Conversion Chart” have been withdrawn due to the amendments to claim 1.
The Applicants assert that the prior art references do not speak to a free flowing powdered vinegar having 9 to 20% water.  The Applicants assert that hygroscopic free flowing powders are not known and that it is “counter-intuitive” to have expected a lower moisture content than claimed.
The Examiner maintains that as stated in the above action, given that Ludwig teaches producing a vinegar-acetate dry powder or solution [0063], it would have been obvious to one of ordinary skill in the art to optimize the water content of the powder product by adjusting the drying conditions in order to obtain a desirable vinegar-acetate dry powder. Therefore, the claimed water In re Stevens, 101 USPQ 284 (CCPA 1954). Furthermore it would have been obvious to modify Ludwig to include sodium acetate trihydrate since Annis discloses it as an anti-caking agent.  Further because Ludwig teaches using the dry vinegar powder as a food additive ([0055]-[0058] and [0065]), which can be combined with other ingredients, it would have been obvious to manufacture the powder with sodium acetate trihydrate to be free-flowing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793